 CAPITOL-HUSTING COMPANYCapitol-Husting Company, Inc. and Teamsters,Local 344, Sales and Service Industry, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 30-CA-5003September 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn January 28, 1980, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge2and to adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Capitol-Husting Company, Inc., Milwaukee, Wis-consin, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:Substitute the following for paragraph (a):"(a) Failing and refusing to bargain in good faithwith Teamsters Local 344, Sales and Service In-dustry, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, while the Union is lawfullyI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Produc.Inc, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.I In adopting the Administrative Law Judge's finding that Respondentviolated Sec. 8(aX5) by reneging on its agreement to match the economicproposal of Metropolitan or Edison, we find it unnecessary to rely onUnion Business Representative Maahs' description of statements byRobert Martin to Maahs during the Union's negotiations with Metropoli-tan. We note that the Administrative Law Judge stated at the hearingthat such evidence "is just background information. It does not go to anyevidence establishing a violation or non-violation ", We shall modify the Administrative Law Judge's recommendedOrder to conform to his findings.252 NLRB No. 9entitled to recognition as the bargaining representa-tive of Respondent's employees."DECISIONKARL H. BUSCHMANN, Administrative Law Judge:This case arose upon the filing of a charge on December7, 1978, by Teamsters Local 344 and a resulting com-plaint issued on March 16, 1979, alleging that the Re-spondent, Capitol-Husting Company, Inc., had violatedSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended, herein called the Act. Respondent'sanswer, filed on March 26, 1979, admitted all jurisdic-tional allegations in the complaint and denied the com-mission of any unfair labor practices.A hearing was held on July 9, 1979, in Milwaukee,Wisconsin. Thereafter, Respondent and the GeneralCounsel filed briefs on August 14 and 20, 1979, respec-tively.Upon the entire record in this case, including the hear-ing transcript, exhibits, and the briefs, and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTRespondent, Capitol-Husting Company, Inc., is a Wis-consin corporation engaged in the wholesale of liquorand related products. Located in Milwaukee, Wisconsin,Capitol-Husting is admittedly an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. The hierarchy of supervision of Capitol-Husting included James Alevizos as president, GregoryAlevizos as vice president, and James Ballsieper as thecomptroller.The Union, Teamsters, Local 344, Sales and ServiceIndustry, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is, admittedly a labor organization within themeaning of Section 2(5) of the Act.Prior to 1974 the Union had negotiated agreementswith Respondent, Capitol-Hustinq Company, in connec-tion with a multiemployer association consisting of threeor four employers, including Edison Liquor and Metro-politan Liquor. Thereafter, the Union had negotiatedcontracts with these firms on an individual basis. Thefirst individual contract between Respondent and theUnion was negotiated in 1974 and expired in 1977. Thesecond contract expired August 1, 1978.By letter, dated June 20, 1978, the Union requestedRespondent to commence bargaining for a new contract.The parties first met on July 17, 1978, and had subse-quent meetings on September 6 and November 2 and 8,1978. Representing the employees at the July 17 meetingwere Carl H. Maahs the Union's business representative,Robert H. Biel, the Union's steward, and Philip Schwab,a member of the bargaining committee. The Employerwas represented by James Alevizos, president, and hisson, Gregory Alevizos, the vice president of Capitol-Husting. It is strongly disputed whether the parties hadreached an agreement during their first meeting on July17. The testimony of Maahs shows that an understandingwas reached to the effect that if Respondent's competi-43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtors, "Metropolitan or Edison give anything, he will givethe same." Biel similarly testified and recalled that JamesAlevizos agreed to match the offer of Edison or Metro-politan. Both James and Greg Alevizos denied that anysuch an agreement was reached.During a subsequent meeting on September 6, no ref-erence was made by either party to this agreement, al-though James Ballsieper, Respondent's comptroller andprincipal spokesman at this meeting, did urge the Unionto organize the nonunion competitors. Ballsieper simplyoffered to extend the existing contract for another year.That meeting lasted approximately 15 minutes and endedwithout any concrete results.On November 2, a meeting was called by a Federalmediator in an attempt to solve an apparent stalemate incontract negotiations involving the three liquor wholesal-ers, Edison, Metropolitan, and Respondent. All threecompanies and the Union were represented at that meet-ing. The possibility of a multiemployer agreement wasraised, but this meeting also ended inconclusively.Finally, after negotiations on November 6 and 8 withRobert Martin, warehouse manager of Metropolitan, andMarvin Ford, its comptroller, the Union was able to ne-gotiate an agreement with Metropolitan which providedfor a 70-cent-an-hour retroactive increase, a wage "re-opener" for the second year of the contract, and $4-per-week additional contribution for the pension plan in thesecond year. Although the employees had voted to ratifythe proposal on November 8, it communicated accept-ance of the offer to Metropolitan on November 27. Therecord is uncontroverted that Respondent's commitmentto the Union played an important role in the negotiationsinvolving Metropolitan, as related by Maahs:Mr. Martin made the statement that it was verydifficult for Metropolitan Liquor to be the forerun-ner for the liquor industry and carry the ball andput themself in left field by offering a substantialraise and finding themselves in a position that therehas been no movement made at Edison Liquor orCapitol-Husting Liquor. My response to that, toMr. Martin, was that I had a commitment fromCapitol-Husting Liquor that if either Capitol-Hus-ting Liquor-or Metropolitan or Edison offeredanything, that Capitol-Husting would follow andgive the same.The terms of Metropolitan's contract with the Unionalso reflect the direct effect of Respondent's pledge tothe Union as explained by Maahs:Mr. Robert Martin and Mr. Ford made it knownthat if it was a two-year contract, they were veryapprehensive because of my statement before that Ihad an agreement from Mr. Alevizos at Capitol-Husting that he would follow suit on anything theygave, that that pertained to just one year ...Consequently, the Union came back with a coun-teroffer which included a wage reopener for thesecond year to alleviate the pressure on Metropoli-tan Liquor being the leader in the field and lessen-ing the possibility of a commitment for economicson the second year of the contract.On November 9, the Union met with Respondent toremind it of its previously stated commitment and "toimpress upon Capitol-Husting what had transpired atMetropolitan Liquor." The meeting, attended by Maahs,Phil Schwab, a member of the negotiating committee,Robert Biel, the steward on behalf of the employees, andDonald Peters, attorney, with James Alevizos for Re-spondent, only lasted a few minutes after Respondent in-formed the Union that it would be agreeable to extendthe existing contract by year but that it could not goany further. Subsequent telephone conversations on No-vember 13 and November 28 between the Union nd Re-spondent remained without success.With respect to paragraph 6(b) of the complaint, theparties stipulated the facts as follows:That since on or about November 14, 1978, at orabout the date the strike commenced between em-ployees of Capitol-Husting and the Employer andcontinuing to date, the Employer, Capitol-HustingCompany, without notice to Teamsters Local 344changed its health insurance and pension plans forall permanent replacement employees nd returningstrikers, and that such plans are approximatelyequivalent in benefits to the plans which previouslyexisted under the collective bargaining agreement,under the expired-excuse me-under the expiredcollective bargaining agreement between the Em-ployer and the Union.AnalysisInitially, the issue is whether the Union and the Re-spondent had reached an agreement during their meetingon July 17. It is the General Counsel's position that anagreement was reached during that meeting and that Re-spondent subsequently reneged on its obligation. Re-spondent, on the other hand, argues that the July 17meetings did not result in any understanding and that, inany case, its subsequent proposals merely to extend theexpiring contract would have revoked a prior offer.Considering the negotiations in their entirety and therecord testimony, I find that an effective agreement re-sulted which Respondent repudiated. Maahs' testimony,albeit vague in part, was unequivocal that Alevizos hadmade a pledge to match any offer of its two competitors.It is also clear that the Union firmly relied on this com-mitment by Respondent. Maahs' testimony was fully sub-stantiated by Biel who had been employed by Respond-ent for many years but who was working elsewhere atthe time of the hearing in this matter. Further corrobora-tion of the July 17 agreement is found in the minuteswhich had been taken by Maahs on the same day. Re-spondent's witnesses, James and Greg Alevizos, deniedthat they had expressed a promise to match what eitherMetropolitan or Edison would give, but they did admitto a meeting on that day which dealt with various pro-posals and their concern about being the first to enterinto an agreement. James Alevizos also admitted thatMaahs expected them at the November 9 meeting tomatch Metropolitan's agreement. Further, unrefuted onthe record is Maahs' testimony that the success of reach-44 CAPITOL-HUSTING COMPANYing an agreement with Metropolitan was primarily basedon his representation that Capitol-Husting would matchthat agreement. I therefore credit Maahs' testimony inthis regard and I am convinced that James Alevizos ex-pressed to the Union his commitment to match the finan-cial package which Metropolitan or Edison would agreeto.The fact that subsequent meetings were held duringwhich Respondent merely agreed to extend their con-tract for I year did not revoke or interfere with this un-derstanding, considering the realities of the bargainingprocess. The Union simply attempted to obtain a con-tract from any of the three companies, and, since it hadbeen unsuccessful for a period of time with Metropolitanor Edison, it continued its efforts with Respondent in anattempt to break the deadlock. Moreover, an offer toextend the expiring contract is, in the absence of a lawfulimpasse or other unusual circumstances, no offer at all;Respondent is already proscribed from making any uni-lateral changes in the existing relationship. Accordingly,the Union was justified in relying on Respondent's offer.And, when on November 8, it had obtained and ratifieda contract with Metropolitan and so informed Respond-ent on November 9, a binding obligation arose requiringRespondent to execute or finalize the same agreementwith the Union. Respondent's refusal to do so amountedto a failure to bargain in good faith in violation of Sec-tion 8(a)(5) and (1) of the Act. The Walls and CeilingContractors Association affiliated with the Builders Associ-ation of Eastern Ohio and Western Pennsylvania, Inc., 233NLRB 954 (1977). Any different conclusion would notonly be unfair to the Union and the employees, but alsoto Metropolitan which had relied on Respondent's ex-pressed commitment to the union negotiator.Turning now to the second issue, i.e., Respondent'sunilateral change of its health insurance and pensionplans, the General Counsel simply argues that thoseitems constitute "wages and terms and conditions of em-ployment" within the meaning of Section 8(a)(5) as man-datory subjects of bargaining, and that its failure tonotify and bargain with the Union constituted a violationof Section 8(aXS) and (1) of the Act.Respondent, citing case law, insists that its action inthis regard was not a violation of the Act since its entirework force, following the strike on November 14, 1978,consisted of only three strikers who had returned towork and 11 permanent replacements.In recapitulating the facts relevant to this issue, therecord shows that the last meeting between Respondentand the Union occurred on November 9, 1978, whenCapitol-Husting refused to match Metropolitan's offer.On or about November 15, 1978, the employees went outon strike. Picketing continued until December 1978, andthereafter the strike was considered by the Union as onlya technical one. At about the time the strike commencedon November 14 or 15, 1978, Respondent changed thehealth insurance and pension plans for all permanent re-placement employees and returning strikers.' Out of aI See the stipulation of the parties with regard to paragraph 6(b) of thecomplaint, supra.total of 14 of these employees, I were replacements and3 were returning strikers.The General Counsel is generally correct in stating"that health insurance and pension plans are wages andterms and conditions of employment within the meaningof' the Act and "are mandatory subjects of bargaining."A failure to notify and bargain with the Union concern-ing such changes violates Section 8(a)(5) and (1) of theAct unless there were a lawful impasse. N.L.R.B. v.Benne Katz, etc., d/b/a Williamsburg Steel Products Co.,369 U.S. 736 (1962). Here, the parties were not at an im-passe in their negotiations but, as found above, they hadreached agreement. When the Respondent reneged on itsagreement on November 9, 1978, and the employeesstruck on November 15, it would be reasonable toassume that the strike was an unfair labor practice strikeand not an economic strike. However, the record is notconclusive on this point and the complaint does not con-tain such an allegation.In any case, under the factual circumstances of thiscase, including Respondent's stipulation that it initiatedthe changes in health insurance and pension plans at orabout the time of the commencement of the strike, it isclear that the Union was still the sole bargaining agentfor all of Respondent's employees. At the time of thecommencement of the strike, Respondent could not haveknown who among its employees were returning strikersor replacements. Respondent was under a duty to notifyand bargain with the Union concerning these changes atthe time the strike commenced; for the duty to bargaindoes not terminate with the calling or the exercise of astrike. N.L.R.B. v. J. H. Rutter-Rex Manufacturing Com-pany, Inc., 245 F.2d 594, 596 (5th Cir. 1957). Respond-ent's failure to do so violated Section 8(a)(5) and (1) ofthe Act.Whether Respondent was ultimately justified in chang-ing its health insurance and pension plans for replace-ment employees or returning strikers appears to be a sep-arate question under the stipulated language. Indeed,case law indicates that, even in the absence of an im-passe, an employer may lawfully change contract ratesor fringe benefits for the strike replacements after thetermination of a contract. Pacific Gamble Robinson Co. v.N.L.R.B., 186 F.2d 106, 109 (6th Cir. 1950); ImperialOutdoor Advertising, 192 NLRB 1248, 1249 (1971); LeveldWholesale, Inc., 218 NLRB 1344, 1350 (1975). This is sobecause the Union is not expected to represent the inter-est of the replacements equally with the interest of thestrikers, and because an employer should not be effec-tively prohibited from hiring replacements. I conclude,therefore, that Respondent did not violate Section 8(a)(5)and (I) of the Act when it hired replacement employeesand offered them health insurance and pension plans dif-ferent from those provided for in the expired contract.However, I disagree with Respondent insofar as heargues that returning strikers are to be accorded thesame status as permanent replacements. A unilateralchange of their fringe benefits constituted a violation ofSection 8(a)(5) and (1) of the Act.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent Capitol-Husting Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters, Local 344, Sales and Service Industry,affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.3. By agreeing on July 17, 1978, to match any propos-al which the Union could obtain from MetropolitanLiquor Company or another liquor company and, whenconfronted by the Union with such a proposal on No-vember 9, 1978, by reneging on its agreement, Respond-ent refused to bargain in good faith, in violation of Sec-tion 8(a)(5) and (1) of the Act.4. By unilaterally changing the health insurance plansand pension plans for its employees at the commence-ment of their strike, Respondent violated Section 8(a)(5)and (1) of the Act.5. The aforesaid practices are unfair labor practices af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8(a)(1)and (5) of the Act, I shall recommend that the Respond-ent be ordered to cease and desist therefrom and from inany like or related manner infringing upon its employees'Section 7 rights, and to take certain affirmative actiondesigned to effectuate the policies of the Act.I found that the Respondent unlawfully refused to bar-gain with the Union, which had been the certified andcontractual representative of its employees for a numberof years. I shall therefore recommend that it be orderedto bargain collectively with the Union, upon request,concerning rates of pay, wages, hours, and other termsand conditions of employment, and embody in a signedagreement any understanding reached.Realizing that Respondent's pledge to the Union tomatch the offer of Metropolitan or Edison Liquor wasgenerally limited to the economic portion of the con-tract, and having found that this amounted to "seventycent an hour increase across the board the first year ofthe contract, a wage reopener on the second year of thecontract and four dollars additional on the pension thesecond year of the contract," I recommend that Capitol-Husting be ordered to furnish the Union with a completedraft contract containing the above-stated wage proposaland Respondent's proposal on all other unresolved items.Having further found that Respondent violated Sec-tion 8(aX5) and (1) by its unilateral change in health in-surance and pension plans, I recommend that Respondentbe ordered to bargain collectively and in good faith withthe Union concerning these items for all its unit employ-ees, as defined in the expired 1977-78 contract.Finally, Respondent will be ordered to post the at-tached notice.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, Capitol-Husting Company, Inc., Mil-waukee, Wisconsin, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Withdrawing recognition from or failing and refus-ing to bargain in good faith with Teamsters, Local 344,Sales and Service Industry, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, while the Union is law-fully entitled to recognition as the bargaining representa-tive of Respondent's employees.(b) Refusing, upon request of the aforesaid Union, tofurnish the Union with a complete proposed collective-bargaining agreement containing both the agreementsreached by the parties, including the wage proposal ofJuly 17 and November 9, 1978, and Respondent's pro-posal on all unresolved issues.(c) Unilaterally and without notice to the Unionchanging established terms and conditions of employ-ment.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organi-zation, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all such activi-ties.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, furnish the Union with a completeproposed collective-bargaining agreement pursuant to theunderstanding reached with the Union on the wage pro-posal and, if the Union agrees to such proposed contract,sign the contract.(b) If no such request is made, then, upon request, bar-gain with the Union as the exclusive representative ofthe employees in the established unit and, if an under-standing is reached, embody such understanding in asigned contract.(c) Bargain collectively and in good faith with theUnion concerning the health insurance and pension plansof its unit employees and changing existing plans only ifso authorized by the Union, and, if an agreement isreached, embody such understanding in a signed con-tract.(d) Post at its place of business in Milwaukee, Wiscon-sin, copies of the attached notice marked "Appendix."32 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byContinued46 CAPITOL-HUSTING COMPANY 47Copies of said notice, on forms provided by the Regional spicuous places, including all places where notice to em-Director for Region 30, after being duly signed by the ployees are customarily posted. Reasonable steps shall beRespondent's representative, shall be posted by the Re- taken by the Respondent to insure that said notices arespondent immediately upon receipt thereof, and be main- not altered, defaced, or covered by any other material.tained by it for 6 consecutive days thereafter, in con- (e) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatOrder of the National Labor Relations Board" shall read "Posted Pursu- steps the Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."